August 31, 2007


Joseph Bonner Dorsey
Attorney at Law
P.O. Box 122
Corpus Christi, TX 78403

Honorable Tom Greenwell
319th District Court
901 Leopard Street
Corpus Christi, TX 78401
Mr. Juan Perales
320 W. Avenue J
Robstown, TX 78380

RE:   Case Number:  06-0544
      Court of Appeals Number:  13-05-00428-CV&13-05-00523-CV
      Trial Court Number:  05-03094-G

Style:      IN RE  MICHELLE MOORE

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Cathy      |
|   |Wilborn        |
|   |Ms. Patsy Perez|